17-1709
     Song v. Sessions
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 572 002
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNY CHIN,
 8            SUSAN L. CARNEY,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   FANGJIAN SONG,
14            Petitioner,
15
16                      v.                                       17-1709
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Hui Chen, Law Offices of Hui
24                                      Chen Associates, P.C.,
25                                      Flushing, NY.
26
27   	
1    FOR RESPONDENT:           Chad A. Readler, Acting Assistant
2                              Attorney General; Jeffery R.
3                              Leist, Senior Litigation Counsel;
4                              Abigail E. Leach, Trial Attorney,
5                              Office of Immigration Litigation,
6                              United States Department of
7                              Justice, Washington, DC.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Fangjian Song, a native and citizen of the

14   People’s Republic of China, seeks review of an April 28,

15   2017, decision of the BIA affirming an August 31, 2016,

16   decision of an Immigration Judge (“IJ”) denying Song’s

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).   In re

19   Fangjian Song, No. A206 572 002 (B.I.A. Apr. 28, 2017),

20   aff’g No. A206 572 002 (Immig. Ct. N.Y. City Aug. 31,

21   2016).   We assume the parties’ familiarity with the

22   underlying facts and procedural history.

23       Given the circumstances of this case, we have

24   “review[ed] the IJ’s decision as modified by the BIA, i.e.,

25   minus the bases for denying relief that the BIA expressly

26   declined to consider.”   Flores v. Holder, 779 F.3d 159, 163


                                   2
1    (2d Cir. 2015).    The applicable standards of review are

2    well established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

3    Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

4        “Considering the totality of the circumstances, and all

5    relevant factors, a trier of fact may base a credibility

6    determination on . . . the consistency between the applicant’s

7    or witness’s written and oral statements . . . , the internal

8    consistency of each such statement, [and] the consistency of

9    such statements with other evidence of record . . . without

10   regard to whether an inconsistency, inaccuracy, or falsehood

11   goes to the heart of the applicant’s claim.”          8 U.S.C.

12   § 1158(b)(1)(B)(iii); Hong Fei Gao v. Sessions, 891 F.3d 67,

13   76-78 (2d Cir. 2018); Xiu Xia Lin, 534 F.3d at 163-64.

14   Substantial evidence supports the agency’s determination that

15   Song was not credible.

16       Song’s asylum application was based on a single incident

17   of past persecution, in which police allegedly detained and

18   beat him in retaliation for his efforts to resist his wife’s

19   forced abortion.     The agency reasonably relied on Song’s

20   inconsistent statements in his application, interview with an

21   asylum officer, and hearing regarding the details of this

22   incident.   Song testified that five family planning officials


                                    3
1    came    to   his   home,   three   men   and   two   women.   This   was

2    inconsistent with his statement to the asylum officer, in

3    which he specified that the officials were four women and one

4    man.     In addition, Song told the asylum officer that the

5    police beat him with a baton, but then, when testifying before

6    the IJ, expressly denied that they had used a baton.                 Song

7    tried to explain these discrepancies by claiming that the

8    asylum officer’s notes were wrong and that he suffered from

9    memory problems, but the IJ was not required to credit these

10   explanations.       See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

11   Cir. 2005) (“A petitioner must do more than offer a plausible

12   explanation for his inconsistent statements to secure relief;

13   he must demonstrate that a reasonable fact-finder would be

14   compelled to credit his testimony.” (internal quotations

15   omitted)).

16          Song contends that the agency erred by relying in part

17   on the notes of the asylum officer, which, he claims,

18   violated his Sixth Amendment right to confront witnesses

19   against him.       We disagree.    Sixth Amendment rights do not

20   apply in removal proceedings, which are civil in nature.

21   United States v. Yousef, 327 F.3d 56, 143 (2d Cir. 2003).

22   And the agency does not err by relying on an asylum


                                         4
1    officer’s interview notes as long as the notes meet a

2    “minimum standard” of containing a “meaningful, clear, and

3    reliable summary of the statements” made at the interview.

4    Diallo v. Gonzales, 445 F.3d 624, 632 (2d Cir. 2006).                  The

5    notes in question met this standard: they were typewritten,

6    organized, contemporaneous, and summarized the questions

7    asked and the answers given.         See id. (explaining that

8    notes may be unreliable when they are “informal, personal

9    notations” that are “randomly organized, cryptic to all but

10   the note-taker, and partially illegible” (internal

11   quotation marks and citation omitted)).

12       Song also argues that the agency gave insufficient weight

13   to his claim that he suffered memory loss as a result of the

14   alleged    police   beating,    which,       he   says,     explains    his

15   inconsistent answers.     But the agency was not required to

16   credit his corroborating evidence -- a one-page document from

17   a Chinese hospital stating that he suffered “wound on the

18   head part, blood stasis inside, nausea, emesis” -- because it

19   provided no evidence of memory loss.          See Y.C. v. Holder, 741

20   F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

21   agency’s   evaluation   of     the       weight   to   be    afforded        an

22   applicant’s documentary evidence.”).


                                          5
1        Given the inconsistencies relating to the sole incident

2    of past harm, substantial evidence supports the agency’s

3    adverse credibility determination.    See 8 U.S.C.

4    § 1158(b)(1)(B)(iii); Xian Tuan Ye v. DHS, 446 F.3d 289,

5    294-95 (2d Cir. 2006).    As the agency concluded, Song’s

6    inconsistent statements called into question his testimony,

7    and impugned his credibility generally.    See Siewe v.

8    Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).    Accordingly,

9    the adverse credibility determination was dispositive of

10   asylum, withholding of removal, and CAT relief.      See Paul

11   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                         FOR THE COURT:
21                         Catherine O’Hagan Wolfe Clerk of Court
22
23



                                    6